I must disagree. The Sixth Amendment guarantees the right to counsel, and this record clearly demonstrates why that safeguard is in place. This defendant was placed into a trial without counsel against his will.
The majority now faults the imprecision with which he perfected his appeal and that is an odd result. He either did or did not have his constitutional rights violated. If the answer is in the affirmative, which I believe it is, then everything that happened subsequent to that violation is a nullity.
I simply cannot support the proposition that it is unconstitutional to incarcerate this individual, but perfectly reasonable to ruin his name with a conviction and reach into his wallet and extract a fine. The conviction should be reversed, and the matter should be returned to the trial court for a fair trial where both sides, not just one, have a lawyer paid at public expense.